                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

    United States of America,                              Criminal No. 3:13-cr-479-CMC

                  vs.
                                                              OPINION AND ORDER
    Mark Shannon Manuel,
                                Defendant.

                 This matter is before the court on Defendant’s pro se motion for relief under 28

U.S.C. § 2255. ECF No. 479. Defendant contends he received ineffective assistance of counsel

in that his trial counsel failed to call witnesses requested, failed to present evidence, failed to

withdraw due to conflict, and failed to “present necessary law to the judge.” Id. The court directed

Defendant to notify the court of his election regarding waiver of attorney/client privilege. ECF

No. 483. Defendant elected to waive the privilege, limited to the § 2255 motion proceedings only.

ECF No. 485. The Government then filed a motion for summary judgment and included an

affidavit by Defendant’s trial counsel1 in support. ECF No. 489.          Pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), the court advised Defendant of the summary judgment

procedure and the consequences if he failed to respond. ECF No. 490. Defendant filed two replies

to former counsel’s affidavit as well as his response in opposition to the Government’s motion for

summary judgment. ECF Nos. 488, 496, 500. This matter is ripe for resolution.




1
 Counsel was relieved by the court at Defendant’s request after he was found guilty by a jury but
prior to sentencing. ECF No. 277. Defendant proceeded pro se at sentencing.
                                           BACKGROUND

       On June 4, 2013, Defendant and others were indicted on eight counts of mail fraud in

violation of 18 U.S.C. §§ 1341 and 2. ECF No. 2. Defendant and his co-defendants were charged

with making multiple mailings in furtherance of a fraudulent “debt elimination system.”

Customers allegedly paid fees associated with this debt elimination system, which Defendant and

his co-defendants then used for their own personal expenses. In December 2013, the defendants

were charged in a Superseding Indictment, which added an additional count of passing fictitious

financial instruments, in violation of 18 U.S.C. § 514. ECF No. 134.

       Three Defendants proceeded to trial, and were found guilty on eight counts of mail fraud.

ECF No. 220. The court dismissed count 10, passing fictitious financial instruments. ECF No.

212. After trial, Defendant indicated he wished to represent himself at sentencing and waived his

right to counsel for the remainder of the proceedings. ECF No. 277. Counsel was relieved, and

Defendant proceeded pro se at sentencing. Defendant was advised to submit any objections to his

PreSentence Report (“PSR”) by June 4, 2014. ECF No. 288. The court received a package from

Defendant including the PSR and attachments provided to Defendant by the Probation Officer,

now stamped on both sides with red and brown stamps containing nonsensical language. ECF No.

291. These packages were reviewed but did not contain information that could be considered an

objection to the PSR. See ECF No. 292. Therefore, it was determined Defendant did not submit

any objections to the PSR. Id.
                                               2
       At sentencing on July 15, 2014, the court overruled Defendant’s oral objections to the PSR

but departed downward from the guideline range by four levels. ECF No. 312. Defendant was

sentenced to 120 months imprisonment. ECF No. 329.

       Defendant appealed his conviction, presenting seven issues centered on admission of

evidence and witness issues. United States v. Dew, No. 14-4560 (4th Cir. 2014). On September

16, 2015, the Fourth Circuit issued an opinion affirming the district court’s judgments. No. 14-

4560 at Doc. No. 34.

                                               STANDARDS

       As to claims regarding ineffective assistance of counsel, the standard is found in Strickland

v. Washington, 466 U.S. 668 (1984). In order to succeed on such a claim, Defendant must first

show that his counsel’s performance was “deficient,” Strickland, 466 U.S. at 687-88, and that such

deficiency resulted in actual prejudice to Defendant. Id. As to the first prong of the Strickland

test, a defense attorney’s conduct is deficient if it fails to meet a standard of “reasonably effective

assistance.” Id. at 687. A reviewing court must “judge the reasonableness of counsel’s challenged

conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.” Id. at 690;

see also Lockhart v. Fretwell, 506 U.S. 364, 371-72 (1993).

       Under the second prong of the Strickland test, Defendant must establish that he experienced

prejudice as a result of counsel’s ineffectiveness, meaning that there exists “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have
                                                  3
been different.” United States v. Fugit, 703 F.3d 248, 259 (4th Cir. 2012) (internal quotation marks

and citation omitted). A defendant must affirmatively prove prejudice that is “so serious as to

deprive the defendant of a fair trial.” Strickland, 466 U.S. at 687. Because “[t]he defendant bears

the burden of proving Strickland prejudice,” if a defendant fails to meet this burden, “a reviewing

court need not consider the performance prong.” Fields v. Attorney Gen. of Md., 956 F.2d 1290,

1297 (4th Cir. 1992) (citing Strickland, 466 U.S. at 697).

       Counsel has a “duty to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary.” Strickland, 466 U.S. at 691.           However,

Strickland does not require counsel to investigate every conceivable line of mitigating evidence,

and “a particular decision not to investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.” Id. at 690-91; see

also Buckner v. Polk, 453 F.3d 195, 201 (4th Cir. 2006) (explaining that counsel’s conduct is

generally presumed to be a reasonable strategic choice). The Fourth Circuit has held that “an

allegation of inadequate investigation does not warrant habeas relief absent a proffer of what

favorable evidence . . . would have been produced.” Beaver v. Thompson, 93 F.3d 1186, 1195 (4th

Cir. 1996).

                                          DISCUSSION

       Defendant alleges ineffective assistance of trial counsel, specifically alleging defense

counsel failed to: “call key witnesses provided by petitioner,” present certified documents in
                                                 4
rebuttal of the Government’s evidence, make the court aware Defendant had no association with

Eden Gifted Properties, disclose a conflict where the attorney had represented an adverse party in

another case against Defendant, and “present necessary law.” ECF No. 479.

       The Government, in its response in opposition, argues Defendant’s motion is untimely, as

it was filed over two years past the deadline, and Defendant did not establish the statute of

limitations should be tolled. ECF No. 463. Further, the Government argues, the §2255 motion

should be dismissed on the merits because counsel was not ineffective and Defendant cannot show

prejudice. Id.

       Defendant filed two responses to his attorney’s affidavit. ECF Nos. 488, 496. The

substance of the filings is essentially identical, but Defendant attaches documents in support of his

second filing. Defendant argues his attorney has no “present memory concerning this case,” and

he “wasn’t able to refresh his memory even after looking over his notes.” ECF No. 488. He

contends his attorney spent only six hours with him outside of court proceedings, and argues that

even if the attorney did contact some witnesses provided by Defendant, he did not call any at trial.

He also asserts a conflict because his attorney represented another entity in a suit against

Defendant, and therefore counsel “performed subpar representation . . . to keep a large and

profitable client happy.” Id. at 2. Finally, he contends a section of the Uniform Commercial Code

(“UCC”), § 3-36-603, would have assisted in his case despite the attorney’s opinion that it had no

bearing. Id. Attached to Defendant’s second response were affidavits from members of his family
                                                 5
regarding his status after an attack at a BOP facility and regarding his attorney’s representation.

ECF No. 496-1.

       Defendant also replied to the Government’s motion for summary judgment, including

additional affidavits from individuals who were included in the witness list Defendant gave to his

attorney during trial preparation. ECF No. 500. These affidavits state the individuals’ involvement

with Defendant’s mortgage clearing activities and note they were not contacted by defense

counsel. ECF No. 500-1. Defendant provided no further information or argument regarding

timeliness.

              1. Timeliness

       It is clear Defendant’s § 2255 motion is untimely. A 1-year period of limitation applies to

motions under § 2255.

       The limitation period shall run from the latest of--
       (1) the date on which the judgment of conviction becomes final;
       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such governmental action;
       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or
       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). As noted by the Government, Defendant did not bring his § 2255 motion

within a year of the judgment of conviction becoming final: Judgment was entered on the record


                                                6
on July 17, 2014. Defendant appealed, and his appeal was final upon issuance of the mandate

from the Fourth Circuit, which occurred on October 8, 2015. ECF No. 438.2 Defendant did not

petition for certiorari.

        In his original motion, Defendant acknowledged his § 2255 motion is late, because he was

“moved ten (10) times by the B.O.P. from prison to prison and was without access to counsel, law

or legal representation or needed utensils to create this motion.” ECF No. 479 at 2. However, this

does not meet any of the requirements in (f)(2) – (4). Movement between prisons by the BOP is

not an impediment created by the Government that kept Defendant from filing his motion, and

Defendant filed pro se, so a lack of access to counsel did not cause this late filing. Defendant

alleges no facts showing (f)(2) or (3) applies. His claims of ineffective assistance of counsel were

known to him at the time of his conviction; yet he waited years to make these claims. Therefore,

(f)(4) does not apply.




2
 Defendant’s co-defendant, James Chappell Dew, petitioned for rehearing after the Fourth Circuit
affirmed the district court, and then petitioned for certiorari from the Supreme Court. As Dew’s
appeal had been consolidated with Defendant’s, it is possible the appeal was not final until April
18, 2016, when the Supreme Court denied certiorari. However, Defendant did not file his § 2255
motion within a year of this date.

                                                 7
       The Supreme Court has determined that the time limit for filing habeas corpus petitions “is

subject to equitable tolling in appropriate cases.” Holland v. Florida, 560 U.S. 631 (2010).3

A movant is entitled to equitable tolling only if he shows “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way” and prevented timely

filing. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Whether a circumstance warrants

equitable tolling is made on a case-by-case basis. Holland, 560 U.S. at 650 (quoting Baggett v.

Bullitt, 377 U.S. 360, 375 (1964)). A district court may apply equitable tolling only in “those rare

instances where—due to circumstances external to the party's own conduct—it would be

unconscionable to enforce the limitation period against the party and gross injustice would result.”

Rouse v. Lee, 339 F.3d 238, 246 (4th Cir.2003).

       Defendant has shown no grounds for equitable tolling. He does not assert any facts to show

that he diligently pursued this matter during the relevant time frame, or any extraordinary

circumstance that applied to the relevant time period and kept him from timely filing his § 2255

motion. Many prisoners are moved between BOP facilities. Defendant alleges no facts in support

of this claim of hardship, such as dates of movement or why he was without needed “utensils” to




3
 Holland was a case involving whether equitable tolling applied to an untimely petition for relief
under 28 U.S.C. § 2254. However, the Supreme Court’s holding applies with equal force to
motions for relief under § 2255. See, e.g., United States v. Terrell, 405 F. App’x 731 (4th Cir.
2010).
                                               8
write his motion before the statute of limitations expired. Therefore, there is no basis to apply

equitable tolling, and Defendant’s § 2255 motion is untimely.

           2. Ineffective Assistance of Counsel

       In the alternative, even if Defendant’s motion were timely, it fails on the merits. Defendant

alleges ineffectiveness regarding trial strategy: calling witnesses, requesting law be presented to

the court, and presenting certain evidence. It is well-settled that counsel is able to make decisions

regarding trial strategy, and carry out that strategy. Faretta v. California, 422 U.S. 806, 820 (1975)

(“It is true that when a defendant chooses to have a lawyer manage and present his case, law and

tradition may allocate to the counsel the power to make binding decisions of trial strategy in many

areas.”). Counsel avers he was provided names of 25 potential witnesses, and he was successfully

able to contact 11 of them. Aff., ECF No. 489-2 at 2. He notes his records indicate he requested

ex-parte subpoenas for two potential witnesses, and he does not recall Defendant complaining

during the representation that counsel failed to contact a potential witness or call for testimony a

certain witness. Id. at 3.

       Further, Defendant fails to offer any proof documents relating to these clients evidenced

debts were eliminated as a result of the debt elimination scheme. The proof at trial showed the

scheme involved using sovereign citizen tactics by mailing bogus documents to banks, lenders,

and other financial institutions claiming debts satisfied based on nonsensical arguments and

citations to the Uniform Commercial Code. The documents contained instructions on how to use
                                                  9
non-existent bonds to pay customers’ debts. While coincidentally a few debts were satisfied or

written off for unrelated reasons during the time frame of the scheme, there was no evidence

documents sent by Defendant’s company eliminated any debt.4 Nor has Defendant produced any

evidence trial counsel failed to locate such a document or witness. Defendant’s belief that a single

UCC citation would have proved his innocence is in line with the sovereign citizen type beliefs

evidenced during the trial. In addition, the evidence of Defendant’s guilt was voluminous and

overwhelming. The Government introduced over 600 exhibits, most of which were EGP client

files containing numerous frivolous documents sent through the mails in an effort to execute

Defendants’ fraudulent scheme. Defendant’s conviction evidences the jury’s rejection of the

argument that any mortgage was satisfied by means that could be attributed to Defendants’ scheme.

       Given the absence of proof of exculpatory evidence, the court cannot say counsel did not

provide “reasonably effective assistance,” Strickland, 466 U.S. at 687, or that Defendant was

prejudiced by the strategy decisions employed at trial. Accordingly, the Government is entitled to

summary judgment on the grounds related to trial strategy and they are dismissed with prejudice.




4
  During trial, counsel for Defendant introduced a letter contained in Government Exhibit 440,
arguing the mortgage of Hill-Bray had been satisfied during the time Defendants employed their
scheme. See Trial Tr. Vol. 5 at 814:12-14, ECF No. 400. However, Defendant provides no
evidence that the satisfaction of any mortgage in question resulted from the fraudulent blizzard of
paper produced by Defendant and his co-Defendants.

                                                10
       Defendant also asserts counsel had a conflict of interest in representing Defendant, which

resulted in subpar representation. Defendant argues his attorney, on behalf of Fifth Third Bank,

previously sued him in Cabell County, West Virginia. ECF No. 488. The court has reviewed the

PACER docket in West Virginia,5 and notes there is a case where Fifth Third Bank is the plaintiff

and Mark Shannon Manuel is a defendant. However, Mr. Louis Lang, Defendant’s trial attorney

in the instant case, did not represent Fifth Third Bank in that case, and does not appear anywhere

on the docket for the West Virginia case. Mr. Lang notes in his affidavit the West Virginia case

ended in 2010, and he represented Fifth Third Mortgage Company in a case in state court in South

Carolina in 2013-2014, in which Defendant was not a party. The court agrees Mr. Lang’s previous

representation did not create a conflict requiring him to withdraw as counsel.

                                            CONCLUSION

       For the reasons above, the Government’s motion for summary judgment is granted, and

Defendant’s § 2255 motion is hereby dismissed with prejudice.



                           CERTIFICATE OF APPEALABILITY




5
  This court may take judicial notice of other judicial proceedings. See United States v. Parker,
956 F.2d 169, 171 (8th Cir. 1992) (district court may take judicial notice of a prior related
proceeding); Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We note that
‘the most frequent use of judicial notice is in noticing the content of court records.’”).
                                                  11
       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
September 4, 2019




                                                 12
